Per Curiam:
It was not proven that the contractor so far fulfilled his contract as to entitle him to the payment of $1,000, or that Hadden unduly refused to make the payment, or that the failure of the contractor to perform was inadvertent, or that any sum is due the contractor. So far as the findings, particularly sixth to thirteenth findings of fact, otherwise decide, they are not in accordance with the evidence, and the judgment should be reversed and a new trial granted, costs to abide the final award of costs. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred. Judgment reversed and new trial granted, costs to abide the final award of costs.